 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334Buckeye Electric Co. and International Brotherhood of Electrical Workers, Local 1105. Case 9ŒCAŒ39021 June 18, 2003 DECISION AND ORDER BY MEMBERS SCHAUMBER, WALSH, AND ACOSTA On July 31, 2002, Administrative Law Judge Earl E. Shamwell Jr. issued the attached decision.  The Respon-dent filed exceptions and a supporting brief and the Gen-eral Counsel filed an answering brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings,1 and conclusions2                                                                                                                       1 Respondent excepts to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The judge found that the Respondent threatened employees with more onerous working conditions because of their union activities in violation of Sec. 8(a)(1) based on the credited testimony of Tim McCoy that Supervisor Scott Whitaker told him Respondent™s president, Dick Smythe, was at a jobsite to send McCoy to Dayton in an effort to make McCoy quit.  Respondent contends in exceptions that the judge erred in relying solely on hearsay testimony of McCoy and Whitaker about what Richard (Rick) Smythe would allegedly do when a Columbus site worker joined the Union.  We disagree.  The finding of a violation is based on nonhearsay testimony by McCoy about a threat of more oner-ous working conditions made directly to him by his supervisor.  It is irrelevant whether Smythe actually expressed the intent attributed to him by Whitaker. 2 We agree with the judge that the General Counsel met his burden of proving unlawful motivation for McCoy™s discharge.  Respondent argues in exceptions that the timing between the discharge and open union activity, standing alone, is insufficient proof of animus in this case.  We note, however, that the judge considered other evidence in conjunction with the factor of timing, including Supervisor Whitaker™s threat of more onerous working conditions.  With respect to this other evidence, however, we do not rely on noncoercive statements made by Rick and Dick Smythe that McCoy would now be ﬁpaying to go to workﬂ and that the ﬁA-teamﬂ did not want McCoy anymore. Member Walsh agrees with all elements of the judge™s analysis of this aspect of the case. The judge stated his view that ﬁthe Respondent could have lawfully terminated McCoy on September 10 when he announced that he had joined the Union and would be leaving soon.ﬂ  And that ﬁSmythe™s initial decision to give McCoy until the end of the week . . . probably posed no violation.ﬂ Read in context, we interpret the judge™s com-ments to mean that Respondent did not have any legal obligation to retain McCoy for any period of time after he announced he would be leaving, not that Respondent could immediately discharge him because he had joined the Union.   and to adopt the recommended Order as modified.3ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Buckeye Electric Co., Dayton, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 2(a), reletter-ing the subsequent paragraphs: ﬁ(a) Within 14 days from the date of this Order, offer Tim McCoy full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. ﬁ(b) Make Tim McCoy whole for any loss of earnings and other benefits suffered as a result of the discrimina-tion against him, in the manner set forth in the remedy section of the decision.ﬂ 2. Substitute the following for relettered paragraph 2(d): ﬁ(d) Preserve and, within 14 days of a request or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.ﬂ 3. Revise relettered paragraph 2(e) by substituting the date September 11, 2001, for the date January 23, 2002. 4. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist any union Choose representatives to bargain with us on your behalf  3 We shall modify the judge™s recommended Order, and substitute a new notice, in accordance with our recent decisions in Indian Hills Care Center, 321 NLRB 144, 145 (1966); Ferguson Electric Co., 335 NLRB 142 (2001); and Excel Container, 325 NLRB 17 (1997). 339 NLRB No. 42  BUCKEYE ELECTRIC CO. 335Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 discharge or otherwise discriminate against employees because of their support of and sympathies for In-
ternational Brotherhood of Electrical Workers, Local 1105, or 
any other labor organization. 
WE WILL NOT
 discharge or otherwise discriminate against employees because they desire and seek membership or the 
benefits of membership in Inte
rnational Brotherhood of Electri-cal Workers, Local 1105, or any other labor organization. 
WE WILL NOT
 threaten employees with more onerous work-
ing conditions because of their support of International Broth-
erhood of Electrical Workers, Local 1105, or any other labor 
organization. WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce employees in the exercise of rights guaranteed 
them by Section 7 of the Act. 
WE WILL
, within 14 days from the date of this Order, offer 
Tim McCoy full reinstatement to his former job or, if that job 
no longer exists, to a substantia
lly equivalent position, without 
prejudice to his seniority or other rights and privileges previ-
ously enjoyed. 
WE WILL 
make Tim McCoy whole for any loss of earnings 
and other benefits resulting from his discharge, less any net 
interim earnings, plus interest. WE WILL
, within 14 days from the date of this Order, remove 
from our files any reference to the unlawful discharge of Tim 
McCoy, and 
WE WILL
, within 3 days thereafter, notify him in 
writing that this has been done and that the discharge will not 

be used against him in any way. 
 BUCKEYE ELECTRIC CO.  Theresa Donnelly-Laite, Esq. and Kathleen  Floth, Esq., for the General Counsel. Stephen M. Pfarrer, Esq., of Dayton, Ohio, for the Respondent.
 DECISION STATEMENT OF THE CASE EARL E. SHAMWELL 
JR., Administrative Law Judge.  This 
case was heard before me on Ma
y 30, 2002, in Dayton, Ohio, 
pursuant to a charge filed on January 23, 2002, against Buckeye 
Electric Co. (the Respondent) by the International Brotherhood 
of Electrical Workers, Local 1105 (the Union).  On March 7, 
2002, the Acting Regional Director for Region 9 of the Na-
tional Labor Relations Board (the Board) issued a complaint 
alleging that the Respondent violated Section 8(a)(1) of the 
National Labor Relations Act (the Act) by threatening an em-
ployee with more onerous working conditions because of his 
support of the Union, and Section 8(a)(3) and (1) of the Act by 
discriminatorily discharging said employee because of his sup-
port of and membership in the Union.  On or about April 2, 
2002, the Respondent filed a responsive answer essentially 
denying the commission of any unfair labor practices and as-

serting several affirmative defenses.1At the hearing, the parties we
re represented by counsel and 
were afforded full opportunity to be heard, to examine and 
cross-examine witnesses, and in
troduce evidence.  On the entire record, including my observation of the demeanor of the wit-
nesses, and after considering the briefs filed by the General 
Counsel and the Respondent,2 I make the following 
FINDINGS OF FACT I. JURISDICTION
ŠTHE BUSINESS OF THE RESPONDENT The Respondent, with an office and place of business in 
Dayton, Ohio, has been engaged as an electrical contractor in 
the construction industry.  During the past 12 months, the Re-
spondent, in conducting its operati
ons, performed services val-ued in excess of $50,000 for enterprises within the State of 

Ohio.  The Respondent admits, and I find and conclude, that it 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. II. THE LABOR ORGANIZATION The Respondent admits, and I find and conclude, that the In-
ternational Brotherhood of Electrical Workers, Local 1105, has 
been a labor organization within the meaning of Section 2(5) of 
the Act.3III. THE ALLEGED UNFAIR LABOR PRACTICES A.  Background The Respondent operates as a nonunion electrical contractor 
in the construction industry.  
The Respondent™s main office is located in Dayton, Ohio, but its operations covered various 
projects in and around both Dayton and Columbus. 
Dick and Richard (Rick) Smythe, father and son, respec-
tively, serve as president and 
vice president of the Respondent.4  Both Smythes had authority to hire, fire, or discipline employ-
ees, and each exercised that authority as part of their duties and 
responsibilities to the Company. 
The Respondent™s work force is divided between a Dayton 
crew and a Columbus crew.  Employees were in the main as-
signed to one crew or the other based on the proximity of their 
residences to the respective a project sites in and around these 
cities.                                                           
 1 In its answer, the Respondent admitted that the charge was filed by 
the Union on January 23, 2002, as 
alleged; however, the Respondent 
denied that a copy of the charges was served on it by regular mail on 
January 24, 2002.  At the hearing, th
e Respondent stipulated and agreed 
that a copy of the charges was served on it by regular mail on January 
24, 2002. 
2 The Charging Party Union did not file a brief. 
3 In its answer, the Respondent stat
ed it was without information suf-
ficient with which to form a belief as
 to the truth of the labor organiza-
tion status of the Union.  At the hearing, the Respondent stipulated and 
agreed that the Union was a labor organization within the meaning of 
the Act. 4 The Respondent admits, and I find 
and conclude, that the Smythes 
are supervisors and/or agents within the meaning of Sec. 2(11) and (13) 
of the Act.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336The Respondent™s employees at 
the time of hire are provided 
a handbook that they are required to read and acknowledge 
receipt.5  The Respondent™s handbook se
ts out various policies and procedures of the Company, including safety, personal 

behavior, time and attendance, leave vacation, and other bene-
fits.  The handbook also states that employment at the Com-
pany is ﬁat willﬂ and that an employee can be terminated by 
either the employee or the Company for any or no reasons and 
without notice to either party. 
Alleged discriminatee Tim McCoy was hired by Rick 
Smythe on about April 1, 1996, as 
a journeyman electrician.  At 
the time of hire, McCoy lived in Stockport, Ohio, which is 

about 100 miles northeast of Columbus.  McCoy, when hired, 
was told by Smythe that he would be working in the Columbus 
area and, throughout his employment at the Respondent, 
worked solely at Columbus area project sites.
6  During the pe-riod covering late August 2001 through September 21, 2001, McCoy was employed at the Re
spondent™s Sisson Hall project on the campus of the Ohio State University; McCoy™s immedi-

ate supervisor at Sisson Hall was Scott Whitaker.
7  The Sisson Hall project manager wa
s Donald Stafford,8 who reported to Rick Smythe. 
On about September 7, 2001, 
while on vacation, McCoy, 
having completed the Union™s a
pplication and interview proc-ess, joined Local 1105 of the IBEW. On the morning of September 10, 2001, McCoy returned to 
work and told Whitaker that he had joined the Union.  Later 
that same day, McCoy also told Stafford and Rick Smythe that 
he had joined the Union.  On
 September 11, 2001, McCoy in-
formed Dick Smythe that he had joined the Union.  On Sep-
tember 20, Rick Smythe advise
d McCoy that Friday, Septem-
ber 21, 2001, would be McCoy™s la
st day of employment with 
the Respondent.  McCoy reported for work on September 21 
but only to return his keys and 
retrieve personal items and oth-erwise did not work that day. 
The complaint essentially allege
s that on or about September 11, 2001, Whitaker threatened McCoy with more onerous 
working conditions because of his support of the Union; and 
that McCoy was discriminatorily
 discharged by the Respondent 
on September 21, 2001, because he joined and assisted the 
Union or engaged in union activities. B.  The September 11 Threat Allegations McCoy testified at the hearing,
 stating that on September 11, he reported for work that morning and conversed with Dick 
Smythe at the Sisson Hall site near the electrical closet where 
he was working.  According to McCoy, Smythe, among other 
matters, asked him if he had join
ed the Union, to which McCoy 
                                                          
                                                           
5 See R. Exh. 3, a copy of the handbook, effective as of June 11, 
1998. 
6 McCoy commuted about 100 miles 
each way to and from his job 
assignment in Columbus by his personal vehicle, a fact known by the 
Respondent™s management, incl
uding Rick and Dick Smythe. 
7 Whitaker is an admitted supervisor
 and/or agent of the Respondent. 8 Stafford is an admitted supervisor and/or agent of the Respondent. 
said that he had.9  McCoy stated that Whitaker was present 
during the entire conversation but made no comment.  This 
conversation took place before lunch.  McCoy said later that 
day, around 1 p.m., he was havi
ng some problems with a wiring assignment at the site and consulted with Whitaker to resolve 
them.  According to McCoy, th
e conversation turned to Dick Smythe, with Whitaker asking Mc
Coy if he knew why Smythe 
was at the site.  McCoy said that he told Whitaker that he had 
an idea.  According to McCoy, Whitaker said that Dick was 
there to send McCoy to Dayton.
10  McCoy asked why would 
Dick want to send him there.  According to McCoy, Whitaker 
said that Smythe wanted to send 
him to Dayton  in the hope that 
such a move would prompt McCoy to quit.  McCoy testified 

that he had never been assigned to Dayton by the Respondent 
and, in fact, had never been asked to work there.  McCoy stated 

that he was shocked by the revelation that Dick Smythe would 
resort to this inasmuch as he had only seen and spoken to 
Smythe on one prior occasion in 1997. 
McCoy stated that he reported to the Sisson Hall site on Sep-
tember 12 and observed Rick Smythe walking by the electrical 
closet several times, but saying 
nothing to him.  According to McCoy, Rick seemed to be ﬁeye
 ballingﬂ him, which made him feel nervous and intimidated.  Acting on these concerns, 
McCoy stated that later that day, he called Robert Norris, a 
union organizer with whom he had met before joining the Un-
ion, and told him that he felt uneasy and intimidated on the job. 
McCoy stated that Norris advised him to assert his ﬁ
Weingar-tenﬂ rights if anyone from ma
nagement approached him.11  McCoy stated that nothing more 
was said to him about his as-signment to Dayton and, in fact
, he was never sent to Dayton 
by the Respondent. 
Whitaker testified at the heari
ng.  However, he did not ad-
dress the allegation that the Respondent, through him, unlaw-fully threatened McCoy with more onerous working conditions; 
that is, requiring McCoy to travel farther to job assignments in 
order to induce McCoy™s resignation. 
Section 8(a)(1) of the Act provides:  ﬁIt shall be an unfair la-
bor practice for an employer (1) to interfere with, restrain, or 
coerce employees in the exercise of rights guaranteed in Sec-
tion 7 . . . .ﬂ  The test under Section 8(a)(1) does not turn on the 
employer™s motive or whether the coercion succeeded or failed. 
The test is whether the employer engaged in conduct which it 
may be reasonably said tends to 
interfere with the free exercise 
of employee rights under the Act.  
Gissel Packing Co.
, 395 U.S. 575 (1969); 
Almet, Inc., 305 NLRB 626 (1991); American  9 There are other aspects of this conversation that relate to the 
8(a)(3) allegations, which will be discussed in a separate section of this 
decision. 
10 Notably, Dick Smythe testified 
that between September 11 and 20, 
he said nothing to McCoy about his 
working in Dayton.  He, however, 
admitted that the Company had on occasion sent Columbus personnel 
to Dayton.  He admitted also that 
he had talked to Whitaker about send-
ing McCoy to Dayton but that it was only a possibility, and never acted 
on by him.  (Tr. 242.) 
11 NLRB v. J. Weingarten, Inc.
, 420 U.S. 251 (1975), gives employ-
ees the right to union representation at an employee™s investigatory 

interview at which the employee reasonably believes might result in 
disciplinary action.  BUCKEYE ELECTRIC CO. 337Freightways Co.
, 124 NLRB 146, 147 (1959).  Thus, it is viola-
tive of the Act for the employer or
 its supervisor to engage in conduct, including speech, which is specifically intended to 
impede or discourage union involvement.  
F. W. Woolworth Co., 310 NLRB 1197 (1993); 
Williamhouse of California, Inc., 317 NLRB 699 (1995).  The test of whether a statement or 
conduct would reasonably tend to coerce is an objective one, 
requiring an assessment of all the surrounding circumstances in 
which the statement is made as the conduct occurs.  
Electrical 
Workers Local 6 (San Francisco Electrical Contractors)
, 318 NLRB 109 (1995).  Rossmore House, 269 NLRB 116 (1984), 
enfd. sub nom.  Hotel & Restaurant Employees Local 11 v. 
NLRB, 706 F.2d 1006 (9th Cir. 1985).  The Board has noted in 
this regard that the context of statements can supply meaning to 
the otherwise ambiguous or misl
eading expressions if consid-ered in isolation.  Debbie Reynolds Hotel
, 332 NLRB 466 (2000). The Board has held that an employer may violate the Act by 
threatening employees with stricter or more onerous working 
conditions if they support a union or engage in protected activi-
ties.  Mathis Electric Co.
, 316 NLRB 258, 264 (1994); United Artist Theatre, 277 NLRB 115, 129 (1985). Discussion and Conclusions of the 8(a)(1) Allegations The threshold question is whether McCoy™s supervisor, 
Whitaker, made or at least communicated the allegedly threat-
ening comments of Dick Smythe to
 McCoy.  I believe that he 
did.  McCoy impressed me as a 
very candid, forthcoming, and 
respectful witness; he seemed to be of an honest and sincere 
nature.  In my view, his tes
timony and demeanor on the stand 
clearly reflected his honesty and, by the way, excellent recall.  

Moreover, McCoy™s version is
 on the one hand unrebuttedŠ
Whitaker offered no contrary te
stimonyŠand, on the other it is 
corroborated.  In this latter regard, the General Counsel ad-
duced certain tape recorded c
onversations between McCoy and 
Whitaker.
12The following excerpts (by the numbered paragraphs) in the 
transcript from McCoy™s Sept
ember 20 taped conversations with Whitaker (GC Exh. 9) are illustrative. 
 414 TIM [MCCOY]:  . . . and then Dick [Smythe] comes 
out and he tells me I can work as long as I can or as long 
as I want.  You know, and I thought well, that ain™t what 
Rick [Smythe] told me yesterday.  You know, and then 
you come and told me that he
 wanted to send me to Day-
ton so that I would quit.  Hell, I mighta went out there and 

got me a motel room.  You know, maybe I would™ve went 
to Dayton. 
415 SCOTT [WHITAKER]:  Oh yes, fŠk you. 
. . . . 421 TIM:  Well, I don™t understand why he would say, 
you know, I™ll just send his ass to Dayton, that way he™ll 

quit.  I mean, you know. 
                                                          
                                                           
12 McCoy testified that on September 
19, he obtained a mini tape re-
corder from Norris and secretly recorded conversations with Whitaker 
at the Sisson Hall jobsite on September 20 and 21, 200l. 
422 SCOTT:  Well, that was Dick™s, that™s Dick™s initial 
response to anybody that, when he finds out somebody™s 
in the IBEW, that™s his initial response. 423 TIM:  That™s what he always says? 
424 SCOTT:  That what he always does. 
425 TIM:  He always says, well I™ll just send him to 
Dayton? 
426 SCOTT:  I™ll just send him to Dayton, right. 
427 TIM:  You know that™s not right. 428 SCOTT: That™s when I told him, well he™s [McCoy] 
not, I told him, you know he™s [McCoy] talked to me, he 
[McCoy] says he doesn™t, he™s going out peacefully, 
doesn™t want to come here and organize, make, raise and 
cause trouble.13 I would find and conclude that, clearly and unequivocally, 

Whitaker communicated the Respondent™s threat to transfer or 
assign McCoy to the Respondent™s
 Dayton operations to induce 
him to quit.
14I would further find and conclude that under the circum-stances, including McCoy™s prior announcement that he joined 

the Union, his never having been assigned to Dayton, the Re-
spondent™s knowledge that he 
commuted at least 100 miles each way to Columbus, and that a Dayton assignment would 
entail an additional 60 miles each way to his commute, that 
Whitaker™s communication of Dick Smythe™s threat to transfer 
McCoy to Dayton was coercive 
and reasonably tended to inter-
fere with his Section 7 rights in 
violation of Section 8(a)(1) of the Act.15C.  The 8(a)(3) Discharge Allegation 
McCoy testified that when he returned to work from vacation 
on September 10, he reported to 
Whitaker and asked for the day 
off because he had to deal with certain personal matters.  Ac-
cording to McCoy, he also told Whitaker that he had joined the 
Union and one of the matters he wanted to attend to was to call the front office and tell manageme
nt of his decision.  McCoy 
stated that he did not want the front office to hear of his deci-

sion from some other source; he wanted to be honest with them.  
McCoy said that he told Whitaker that he would be leaving 
soon, but that he would not (as he described it) ﬁlay down,ﬂ he 
would continue to work as he ha
d in the past.  McCoy said he 
did not plan to work that day and did not. 
 13 The taped conversation also refe
rs in pars. 439, 440, 443, and 444 
to McCoy™s being sent to Dayton to induce him to quit. 
14 In making this finding, I specifically would find incredible 
Whitaker™s testimony that he was merely giving ﬁlip serviceﬂ to McCoy 
or trying to console him and get the 
whole thing over with in this con-
versation.  The actual tape recordings (see GC Exhs. 13 and 14) of this 

conversation were played in court, and Whitaker seemed sincerely 
supportive of McCoy and forthrigh
tly related his position about the 
entire matter. 
15 The Respondent argues that the th
reat to transfer McCoy to Day-
ton was a mere rumor, and never acted on by the Respondent.  I reject 
this argument. Clearly, according to 
Whitaker, transferring or threaten-
ing to transfer IBEW workers to Dayton was part of the Respondent™s 
standard response to unionists.  That McCoy was not actually trans-
ferred is of no consequence. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338McCoy stated that he called th
e Sisson Hall project manager, Donald Stafford, at around 1 to 1:30 p.m. (on September 10) and told him that he had joined the (IBEW) Union and that he 
would be leaving soon.16  According to McCoy, Stafford asked 
him to call the office later and speak to Rick Smythe who was 
unavailable at that time. 
McCoy said he tried to call Rick Smythe a couple of times 
and finally reached him at around 5 p.m.  According to McCoy, 
before he could tell him about joining the Union, Rick said to 
him, I hear you joined the Union, to which McCoy said he re-
sponded yes.  McCoy said that he
 told Rick that he would be leaving soon.  According to McCoy, Rick said, ﬁ[S]o now you 

are going to start paying to go to work.ﬂ  McCoy stated that he 
took this to be a reference to 
union dues and reminded Rick that he was paying $6.50 per day to 
park while working at the 
Sisson Hall project. According to McCoy, Rick then said that he could work until 
the end of the week  (September 14), then he had to go.  
McCoy stated that he was at a loss for words because he had no 
reporting date for a union job17 and did not give Rick a definite date for leaving.  McCoy said
 the conversation ended on this 
note. McCoy said he reported for work
 at Sisson Hall the next day 
(September 11) and before lunch saw Dick Smythe in the elec-
trical room conversing with Whitaker; both men walked over to 
him.  According to McCoy, Dick asked him if he had joined the 
Union, to which McCoy said he
 had.  Dick then asked him 
whom he was going to work for; McCoy said he did not know.  
Dick then asked him when he
 was planning to leave, and McCoy said he did not know.  At this point, according to 
McCoy, Dick shook his hand, th
anked him for the job he had 
done for Buckeye and said that he (McCoy) could work for the 
Company for as long as he wanted.  According to McCoy, 
Whitaker was present during this
 conversation the entire time but said nothing. McCoy stated he thanked Dick
 and chose not to mention 
Rick™s comments and instructions of the day before because he 
felt that Dick (being company president and Rick™s father) 
called the shots.  McCoy stated in fact he was relieved because 
he was concerned about having a job and keeping his (medical) 
insurance coverage. McCoy said that on September 
12, he went to the union hall and met with Norris.  Once there, McCoy signed a nonunion 
salting form.18                                                          
                                                                                             
16 McCoy said that both Whitaker and Stafford positively received 
his announcement and told him he was a good worker; Stafford said he 
hated to lose him and wished him luck. 
17 McCoy said that when he joined the Union (by signing the au-
thorization card) on September 7, 2001,
 he also signed the Union™s out-
of-work book.  However, he was informed by the Union™s business 
agent, Bill Hamilton, that at the tim
e the Union did not have any work.  
Hamilton testified at the hearing a
nd confirmed that at the time McCoy 
signed on, he explained the Union™
s referral system, that McCoy was 
number 27 on the out-of-work list and 
that he should not expect auto-matically to have a job simply b
ecause he was now a member of the 
Union. 
18 GC Exh. 4.  This form inform
s the reader that McCoy was a mem-
ber of the Union and has agreed to
 participate in the Union™s salting 
Norris also gave McCoy ﬁBuy Americanﬂ
19 and IBEW stick-
ers and a copy of a ﬁGuide to Union Membership Benefits 
booklet.ﬂ  McCoy stated that Norri
s instructed him to give any-
one interested in joining the Union the booklet, but only during 
nonworking hours.  According to McCoy, Norris said he would 
fax the nonsalting form to the Respondent.
20McCoy reported to work on September 13 and he placed the 
union sticker on his hardhat; he put the ﬁBuy Americanﬂ sticker 
on his hardhat either on September 13 or the next day.  Accord-
ing to McCoy, after work on September 13, he placed his hard-
hat on a shelf in the work trailer which served as Whitaker™s 
office. McCoy also stated that on September 20, at around the 
lunchbreak (11:30 or 12 noon), he spoke to his fellow workers 
about the Union and mentioned that
 if anyone were interested 
in union membership, its benefits and rights, they were free to 
read the guide booklet which he left on the picnic table in the lunch area at the site. 
McCoy stated that at about
 1 p.m. on September 20, 
Whitaker told him he was to call the main office and speak to 
Rick at 2:30 p.m.  Unsure of what was in store for him, McCoy 
stated that he decided to call 
Norris who advised him to tape 
any conversation with management.
21As requested, McCoy called Ri
ck at around 2:30 p.m. from the Sisson Hall site and taped the ensuing conversation.22 TIM:  Yea, this is Tim McCoy.  I was supposed to call 
him at 2:30. B.E.:  Okay, hold on, cause he™s on long distance, hold 
on. [Pause] 
RICK:  Hello. TIM:  Rick? 
 program by working for the Respondent to assist the Union in organiz-
ing effort.  Both McCoy and Norris signed this form. 
19 The ﬁBuy Americanﬂ sticker is contained in GC Exh. 5; and the 
IBEW sticker is contained in GC Exh. 6; the booklet is contained in GC  
Exh. 7. 
20 Norris testified that he explained the salting form to McCoy, say-
ing it essentially allowed him to 
be a volunteer organizer and would 
protect him under the Act.  Norris said he told McCoy that he would be 
faxing the form to different people, including Buckeye, informing them 
of his organizer status.  However, No
rris did not fax this form.  Rather, 
Norris faxed to the Respondent a copy
 of a letter he sent to the Re-
gional Director for Region 8.  This 
letter (GC Exh. 16), inter alia, in-forms that the Union had commenced an organizing campaign at the 
Respondent and that McCoy was a volunteer organizer.  Norris pro-
duced a fax transmittal sheet indica
ting that the Respondent received this letter on September 17 at 12:07 p.m. (GC Exh. 17). 
21 McCoy stated that on September 19, 2001, he met with Norris at 
the hall and was given a mini tape recorder.  Norris instructed him to 
tape any conversations he 
may have with management. 
Norris testified that he provided McCoy with the recorder and in-
structions to record anytime McCoy thought he was being improperly 
disciplined or anything about his aff
iliation with the Union.  According to Norris, because McCoy was conf
used about the call to Rick, he 
instructed him to record the conversation. 
22 See GC Exh. 8, the transcript of this conversation.  [As previously 
noted, GC Exhs. 13 and 14 contain th
e original tapes played in open 
court.] 
 BUCKEYE ELECTRIC CO. 339RICK:  Yea. TIM:  This is Tim. 
RICK:  Hey Tim, what™s going on? 
TIM:  Not much.  Scott told me I needed to call you at 
2:30 p.m. RICK:  Oh, okay.  Uh, I guess tomorrow is your last 
day then, right? 
TIM:  Not that I was aware of. 
RICK:  Well, you put your two weeks™ notice in, so, 
um, you need to turn your keys and stuff into Scott tomor-
row andŠand uh, I appreciate all your help and it™s been 
nice working with you. 
TIM:  I never turned in a two-week notice. RICK:  Yes, you did. 
TIM:  How™s that? 
RICK:  You turned one in to Don and you turned one in 
to my Dad. 
TIM:  Nope, no I didn™t. RICK:  Well, I mean, you turned it in and uhŠ 
TIM:  No, I called on Monday. 
RICK:  As of, uh, thisŠthis Friday, I mean, that the 
two weeks, so uhŠ TIM:  On a Monday, I called, er, talked to you and told 
you that, uh, I had joined the Union and I would be leav-
ing Buckeye Electric soon.  So that there would be no se-
crets, but I never turned in a 2-week notice, cause I didn™t 
know for sure when I was leaving and uh, until, you know, 
how can I turn in a 2-week notice if I don™t know? 
RICK:  You turned it in and we are acting on your no-
tice, uhŠ TIM:  I never gave a notice. RICK:  Huh? 
TIM:  I never gave a notice RICK:  You gave a notice, Tim.  Um, as of Friday, um, 
you know. 
. . . . RICK:  Friday is your last day and uh, um, we™re taking 
up your two-week notice  and uhŠ 
TIM:  I never gave a two-week notice, but uhŠ RICK:  Šand uh, you know, it™s been a pleasure work-
ing with you and wish you luck. 
TIM:  I think the luck™s with me. 
RICK:  All right. TIM:  You know it,Š RICK:  Šand uh TIM:  I don™tŠI never turned in a two-week notice, 
and uhŠ RICK:  WellŠ 
TIM:  If Don says I did, then I, well uh, uh, that™s, uh, 
that™s a flat lie, I never said that, I, all I saidŠ RICK:  My Dad said you turned one in and so did Don 
and uh, uh, basically, you know, 
that™s what we were tak-ing, uh, your notice and uh, and uh, we™ll go from there. 
TIM:  Okay, buddy. 
RICK:  Okay. 
TIM:  Thank you, Rick. 
 McCoy reported to work on Sept
ember 21 but stated that he 
did not actually intend to work because he was a nervous 
wreckŠhe was unemployed and 
had not made arrangements for family medical insurance.  McCoy stated that after the con-
versation with Rick, he planned only to come in, turn in his 
keys, retrieve his personal tools,
 and essentially muster out.  
McCoy said he did, however, speak with Whitaker and took 
that opportunity to tape this conversation.
23McCoy stated that he went home and attempted to reach 
Stafford but was unsuccessful.24However, on one of his subseque
nt attempts to speak with 
Stafford, McCoy said he spoke 
to Dick Smythe and he taped 
this conversation.25 DICK:  Hello. TIM:  Don? 
DICK:  No, this is Dick Smythe. 
TIM:  Dick? 
DICK:  Yea. TIM:  This is Tim McCoy. 
DICK:  Yea, what can I do for you, Tim? 
TIM:  Uh, I was talking to Rick there yesterday.  He 
said that uh, you and Don said I turned in a two-week no-
tice DICK:  You told me on, on Tuesday of last week, that 
you went to work for the Union and you were going to 
leave on Friday and I told you, you could stay until next 
Friday. 
TIM: No. DICK:  You said that would be fine. TIM:  No, I said, you know, I said I had joined the Un-
ion and youŠ 
DICK:  No, that is not what you said. 
TIM:  UhŠ DICK:  You also picked up your tools today and packed 
up, and turned in all your stuff. 
TIM:  Well, that™s because Rick told me yesterday that 
I had to. DICK:  No, no, he didn™t tell you that, he told you that 
you could finish out the day. 
TIM:  He told meŠ 
DICK:  And you didn™t do that. 
TIM:  He told me yesterday that I was to turn in my 
tools because today was going to be my last day.  And that 
weŠ DICK:  That™s correct. 
TIM:  That was the first time I had heard of that. 
DICK:  You told me.  I™ve got, I™ve got it all written 
down, uh, you not only told him, you told Don, you told 

everybody that you were, you went to work for the Union, 
                                                          
 23 The transcript of this Septembe
r 21 conversation in contained in 
GC Exh. 10.  Again, note that the original tape recording of this con-
versation was played in open court a
nd is contained in GC Exhs. 13 and 
14. 
24 McCoy taped his unsuccessful attempt to contact Stafford.  The 
transcript of this call is contained in GC Exh.11. 
25 The transcript of this taped conversation, also played in open 
court, is contained in GC Exh. 12. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340were going to work, were going to have a place to park 
your car. 
TIM:  No. 
DICK:  I, I, I™m more than happy for you. 
TIM:  And I appreciate that but I, I, I didn™t quit and I 
didn™t turn in a two-week notice. DICK:  Well. 
TIM:  I said that I had joined the Union and that I 
would beŠ DICK:  That™s not what you told me.  That is not what 
you told me. 
TIM:  Sir, I said that I had joinedŠ DICK:  Hey, I™m not gonna argue with you. 
TIM:  Right. DICK:  You know, uh. TIM:  I™m not trying toŠ 
DICK:  Well, you went to work for the Union and you 
told me, you told me you were turning in your notice, and 
that™s exactly what we talked about.  This was on the 11th. 
TIM:  I said thatŠ DICK:  That was the day that I was up there. 
TIM:  I saidŠ DICK:  I, I, I marked it down, I have it written down.  
You not only told me.  You told everybody else. 
TIM:  No, I told you that I had joined the Union and I 
would be leaving Buckeye soon and you ask me who I was 

gonna go work for. DICK:  I didn™t ask you anything. 
TIM:  And you saidŠ 
DICK:  I don™t care who you are going to work for. 
TIM:  And then you ask me when I was leaving. 
DICK:  No, you told me that you weren™t, you would 
like to stay another week and I said fine, next Friday can 
be your last day. 
TIM:  No, you ask meŠ 
DICK:  That™s exactly what I told you 
TIM:  No, you ask me when I was leaving and I said I 
didn™t know, because at the time I didn™t.  Yes, I had 

joined the Union but I didn™t know when they were gonna 
call me. 
DICK:  I™ll tell you what Tim, I know that you told me 
and all I can say is you talk to your Union and you do 
whatever you have to do.  I know that you quit. 
TIM:  No. 
DICK:  I have witnesses that you quit, you picked up 
your tools and walked off the job this morning, didn™t fin-

ish out the day.  As far as I am concerned, you no longer 
work for Buckeye. 
TIM:  Well, I was, I was under a lot of stress because as 
of yesterday was the first th
at I knew today was my last 
day. 
DICK:  No, no, no.  It™s not the first you knew.  It™s 
when you turned in your notice. 
TIM:  Well, I wantedŠ 
DICK:  Evidently, evidently, the A team that called you 
up, doesn™t want you. 
TIM:  No, that™s not true. 
DICK:  Evidently, because what you™re saying is you 
wanta stay and work for Buckeye. 
TIM:  I wanted to stay and work until they, until I got 
another job, yes. 
DICK:  Well, hey, you know, you told me, you turned 
in your notice. 
TIM:  I justŠ DICK:  And as far as I am concerned, you no longer 
work for Buckeye. 
TIM:  I never turned in a notice, I just saidŠ DICK:  Yes you did, yes you did, you told me you 
would only work till Friday and I said you could work to 
the next Friday if you want to and you said okay, I™ll 
work, I™ll work till next Friday. 
TIM:  No, I, IŠ 
DICK:  You didn™t even work the next Friday, you took 
off. TIM:  Well, I had that bombshell dropped on me yes-
terday. 
DICK:  OhŠ TIM:  You know and IŠ DICK:  It™s not a bombshell, it™s something you, you 
know, you turned in your notice and now, now, it™s a 
bombshell. TIM:  I justŠ DICK:  Tim, I, I really, I™m 
gonna end the conversation.  
I wish you the best of luck, good luck with the Union. 
 McCoy insisted that he never ga
ve Stafford or the Smythes any 
2-week notice of his intention to quit or that he would work 
only until Friday, September 21; nothing was mentioned be-
tween September 11 and 20 in any conversation with anyone in 
management about a final date. 
 McCoy stated that he had no 
other job lined up with the Union prior to September 21 and 

could not have told Stafford or the Smythes that he had a job.
26The Respondent called Don Stafford, Rick and Dick Smythe, 
and Scott Whitaker. Don Stafford recalled that he had a discussion with McCoy 
about his leaving the Respondent™s employment and that 
McCoy told him that he had found 
a new job.  Stafford stated that as was his custom, he told McCoy at the timeŠafter 
McCoy had returned from his 
vacationŠthat he could work until the end of the week.  Stafford related that in late August 
(the 28th), McCoy told him that
 he was unhappy with having to 
pay for his own parking at the Si
sson Hall site.  Stafford said that he told McCoy that he could do nothing about the matter 
because if he paid for his (McCoy™s) parking, he would have to 
                                                          
 26 The Genral Counsel called Bill Hamilton, the Union™s business 
manager.  Hamilton testified that he
 told McCoy at the time he joined 
the Union that the Union had no work for him at that time, that he did 
not have to quit his job at Buckeye.  Hamilton said that McCoy was 
placed on the Union™s out-of-work list which had 26 names on it at the 
time.  Hamilton stated he was the 
sole union official who made refer-
rals and McCoy was not scheduled fo
r any short- or long-term jobs 
before September 21.  Hamilton said
 that after McCoy was discharged, 
he requested a job.  Hamilton sa
id he placed McCoy on the Union™s short call listŠjobs lasting 14 days 
or less; and approximately a week 
later, Hamilton referred McCoy to a short-term job at a utility com-
pany. 
 BUCKEYE ELECTRIC CO. 341pay for all of the other workers.  Stafford stated that McCoy™s 
announcement followed on the heels of this but that McCoy did 
not give him a time frame for hi
s departure.  Consequently, 
Stafford said he told McCoy he had until the end of the week 
which would have been September 14. Stafford stated that he believe
d he discussed the matter with Rick Smythe, informing him that McCoy had found employ-
ment elsewhere.  During the course of the week of McCoy™s 
disclosure, he came to understa
nd that McCoy was being al-
lowed to work through the following week, September 17Œ21, 
by Rick or Dick Smythe. 
Stafford admitted that he had nothing to do with the exten-
sion and, in his view, he took McCoy™s initial announcement as 
his only notice of resignation.  St
afford could not recall whether McCoy told him he had joined the Union.
27  However, he re-called that Whitaker later told him that McCoy had joined the 
Union and, in fact, he had a union sticker on his hardhat. Rick Smythe testified that on 
September 10, McCoy told him 
that he had found another job and would be leaving soon, which he interpreted to mean 
that McCoy was resigning.  Con-
sequently, he gave McCoy the balance of the weekŠuntil Sep-
tember 14Što get any loose ends tied.  Rick admitted that 
McCoy also told him at the time that he had joined the Union.  
However, according to Rick, he made the decision to give him 
until the end of the week because it was his rule of thumb to 
give resigning employees an option to work out the week, or 
perhaps longer in some cases.  Rick said that McCoy, in the 
end, was given an additional week ending September 21 by his 
father, Dick.28  Rick denied that McCoy™s union membership or 
activities was in any way involved in
 his decision.  Rick stated that the sole motivation for him was McCoy™s having found 
another job and, since McCoy was an at-will employee, man-
agement was free to set a day for his departure. 
According to Rick, he was not aware of any union activity at 
the Sisson Hall site, and he had not before the hearing seen the 
non-salting form signed by McCoy, the union stickers, or the 
union benefits guide.29Rick stated that his call to McCoy on September 20, was 
merely a reminder to him, that 
his last day was Friday, Septem-
ber 21, and that he should turn in his keysŠa standard proce-

dure of the Company.  Rick insisted that McCoy never said, ﬁI 
will be leaving soon,ﬂ because he would not have considered 
this to be indicative of a resignation.30                                                          
                                                           
27 Stafford acknowledged, however, 
that in a February 2002 affida-
vit, he averred that McCoy did say to 
him that he had joined the Union.  
(Tr. 175.)  Stafford was not sure his affidavit was true. 
28 Rick stated that some time between September 11 and 20, he 
spoke with his father regarding McCoy™s employment and his father 
said that McCoy had given him a 
2-week notice on September 11.  
Consequently, McCoy was given an additional week. 
29 Rick admitted, however, that ﬁit [w
as] safe to assumeﬂ that he saw 
at some point a letter from the Union to the Regional Director indicat-

ing the union organizing campaign 
and McCoy™s volunteer organizer 
status.  This letter will be discussed later in the decision. 30 Confronted with a document 
he signed on September 21, 2001, 
Rick admitted that he did not menti
on therein that MCoy said he found 
another job but that he had joined the Union. 
Rick acknowledged that on September 20, McCoy obviously 
did not believe that he had give
n 2 weeks™ notice of his inten-tion to quit.  Rick said that he took the view that McCoy had 
simply changed his mind, but that
 he chose not to reconsider 
his decision to let him go as originally planned. 
Whitaker testified that he conversed with McCoy on Sep-
tember 10 and that McCoy stated 
he was not going to work that day because he had some personal matters to attend to.  Ac-

cording to Whitaker, McCoy told him that while on vacation, 
he had taken a test for admittance to the Union and had been 
sworn in on the previous Thursday or Friday; McCoy said that 
he was going to sign the out-of-work book of a couple of locals, 
one near his residence, and one in Columbus.
31  Whitaker said 
that McCoy also said that he 
was going to call Rick and give 
him his 2 weeks™ notice; he wanted to tell Rick personally. 
Whitaker stated that McCoy reported to work the next dayŠ
September 11Šand informed him that Rick had given him until 
the end of the week to work.  Later that day (about 10 or 11 
a.m.), Dick Smythe appeared at the Sisson Hall job and asked 
to speak with McCoy.  Whitaker took Dick over to where 
McCoy was working near the electrical closet and participated 
in the conversation for (as he described) the first couple of sen-tences.  Whitaker heard Dick™s opening comment, ﬁSo you 

joined the Union and McCoy™s response of ﬁyesﬂ; Dick also 
asked McCoy where he was going to work.  Then, according to 
Whitaker, a worker needed his help and he no longer paid at-
tention to the conversation.  Once the worker was assisted, Whitaker said that he rejoined the conversation only to hear 
Dick wish McCoy good luck and shake his hand.  Whitaker 
said he did not hear Dick or McCoy mention anything about a 
2-week notice.32  Whitaker said that after September 11, there 
were no discussions between himself and Dick about McCoy™s 
last day of work. 
Dick Smythe testified that on 
September 11, he visited the 
Sisson Hall project because it was his turn to monitor the job.  
Dick said that while at the site, he met with McCoy around 11 
a.m. in the area of the electrical closet; Whitaker and two other 
journeymen electricians
33 were present.  Dick stated that he had 
been told by Rick that McCoy was quitting and would be fin-
ishing up and leaving at the end of the week.  Dick said that he 
just happened to walk through McCoy™s work area and stopped 
to talk to McCoy.  Dick said that he did not want necessarily to 
talk with him but wanted to wish McCoy luck. 
 31 McCoy, on rebuttal, testified th
at on September 10, he never men-
tioned Rick™s name or anything about
 contacting Rick personally.  He 
stood by his testimony that he only to
ld Whitaker that he wanted to call 
the main office and talk to someone 
about his decision to join the Un-
ion.  He also again denied saying 
to Whitaker or anyone in manage-
ment that he was going to give Rick a 2-week notice.  McCoy also 
denied saying anything to Whitake
r about signing union out-of-work 
books on September 10. 
32 Whitaker was insistent that he, himself, was never given a 2-week 
notice of intention to resign or quit by McCoy. 
33 Dick identified one of the electricians as Tom and another whose 
name he could not remember. Whita
ker, it should be noted, identified 
the two as Tom Hughes and Mike Clofta.  Dick stated the two men are 
still employed by the Respondent.  Neither man testified at the hearing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342Dick testified that McCoy told him that he had joined the 
Union and was going to work there.  McCoy also said that Rick 
had told him he could finish out the week.  Dick stated that he 
told McCoy that this would be acceptable and also that if he 
(McCoy) wanted to stay another week, that would be all right 
also.  Dick testified that he could not explain his granting 
McCoy another week, but that McCoy had said to him that 
things (job prospects) were not going to break for another week and that he was going to work with a former Buckeye Electric 
employee, Jim Biggler.
34  According to Dick, the conversation ended amicably with his shak
ing McCoy™s hand and wishing 
him luck.  Dick denied telling McCoy he could stay as long as 
he desired. Dick acknowledged his September 21 conversation with 
McCoy and stated that (at the time) he was not unhappy with 
McCoy™s decision to quit; that 
McCoy stated he had another 
job with the Union.  As far as he was concerned,
35 McCoy had 
simply changed his mind but he
 (Dick) no longer wanted him as an employee. 
Dick testified that he was not aware of any union activity at 
the Sisson Hall site or any Buckeye Electric jobsite.
36  Dick 
conceded that he did not know precisely when his Company 
received the letter from the Union informing of McCoy™s vol-
unteer status and the Union™s organizing campaign at Buckeye 
Electric, but, based on the fax transmittal sheet, he must have 
seen it on September 17.  Howe
ver, Dick denied seeing any 
union literature at the Sisson Hall job and was not aware that 
McCoy had left union literature on the jobsite. 
Applicable Legal Principles In cases where employers are charged with violations of Sec-
tion 8(a)(3)37 and (1)38 of the Act, the Board set forth its test of 
causation in the case of 
Wright Line, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 

(1982).  Under this test, for dete
rmining, as here, whether an employer™s layoff or discharge of an employee was motivated 
by hostility toward union membership or union activity, the 
General Counsel has the burden of persuasion, that protected 
                                                          
                                                           
34 McCoy, on rebuttal, adamantly denied ever mentioning Biggler to 
Dick Smythe in this conversation as well as never telling Dick that he 
needed another week because jobs 
were not going to break for another 
week. 35 Dick also acknowledged that in an
 affidavit provided to the Board 
agent investigating this matter, he 
said he had had no further conversa-
tions with McCoy after September 11.
  Dick stated he had forgotten 
about the September 21 conversation with McCoy. 
36 Dick specifically denied ever s
eeing before the hearing the ﬁBuy 
Americanﬂ sticker and the union booklet, and certainly not at the Sisson 
Hall site.  Dick had seen the IBEW stickerŠhe was a former union 
contractorŠbut not at Sisson Hall.  
Dick also conceded that he was 
aware that McCoy wore the IBEW sticker while employed at the Com-
pany, but he had no problem w
ith his wearing the sticker. 37 Sec. 8(a)(3) of the Act (29 U.S.C. §158(a)(3)) makes it an unfair 
labor practice for an employer to di
scriminate ﬁin regard to hire or 
tenure of employment or any term or condition of employment to en-

courage or discourage membership in any labor organization.ﬂ 
38 Sec. 8(a)(1) of the Act (29 U.S.C. §158(a)(1)) makes it an unfair 
labor practice for an employer ﬁto 
interfere with, restrain, or coerce 
employees in the exercise of the ri
ghts guaranteed in section 7 of the 
Act.ﬂ conduct was a substantial or motivating factor in the em-
ployer™s decision. 
A prima facie case is made out
 where the General Counsel establishes union or protected 
activity, employer knowledge of 
that activity, animus, and advers
e action against those involved, which has the effect of encouraging or discouraging union ac-
tivity.  
Farmer Bros. Co., 303 NLRB 638, 649 (1991). If this initial burden is met, then the burden of persuasion 
shifts to the employer to prove 
its affirmative defense, that it 
would have taken the same action even if the employee had not 

engaged in protected activity.
39  If the reasons advanced by the 
employer for its action are deemed pretextual, that is, if the 
reasons either did not exist or were not in fact relied upon, it 
follows that the employer has not met its burden and the inquiry 
logically ends.  Where an employer asserts a specific reason for 
its action, then its defense is that of an affirmative defense in 
which the employer must demonstrate by a preponderance of 
the evidence that the same action would have taken place even 
in the absence of protected conduct.  Thus, an employer cannot 
simply present a legitimate reason for its action but must per-
suade by a preponderance of the evidence that the same action 
would have taken place.  Kellwood Co., 299 NLRB 1026, 1028 (1990). Notably, the Respondent™s defe
nse does not fail simply be-
cause not all of the evidence supports it, or even because some 
evidence tends to negate it.  [Fn. omitted.]  
Merrilat Industries, 307 NLRB 1301, 1303 (1992). It is well settled under Board precedent that the timing be-
tween the employer™s action 
and known union activity can sup-
ply reliable and competent inherent evidence of unlawful mo-
tive for purposes of the Wright Line analysis.  
Grand Rapids Press, 325 NLRB 41 (1998); Kinder Care Learning Centers
, 299 NLRB 117 (1990); Alson Knitting, Inc.
, 301 NLRB 758 (1991).  Also, where an employer accelerates a discharge or 
layoff of an employee in close 
proximity to union activity, this, 
too, may supply evidence of unlawful motive.  
IMAC Supply, 305 NLRB 728, 736-737 (1992); American Wire Products, 313 NLRB 989 (1994). It is also well settled, however, that when an employer™s 
stated motives for its actions are found to be false, the circum-stances may warrant an inference that the true motive is one 
that the employer desires to conceal.  The motive may be in-
ferred from the total circumstan
ces proved.  Moreover, under certain circumstances, the Board 
will infer animus in the ab-
sence of direct evidence.  That finding may be inferred from the 
record as a whole.  
Fluor Daniel, Inc., 304 NLRB 970 (1991). D.  The Threshold Issue 
As a threshold matter, I must determine what McCoy told 
management first on September 10 and later on September 11 regarding his employment at the Company.  There is no serious 
dispute that on both occasions he
 told the Respondent™s princi-pals, the Smythes, and agents that he had indeed joined the 
Union on September 10 and 11.  Whether he told them that he 
 39 The protected activity includes not only union activities but also 
invocation and assertion of rights gua
ranteed employees under Sec. 7 of 
the Act.  NLRB v. City Disposal Systems
, 465 U.S. 822 (1984); 
Inter-
boro Contractors, 157 NLRB 1295 (1966). 
 BUCKEYE ELECTRIC CO. 343had another job and would be leaving soon is, in my view, cru-
cial to the resolution of the underlying charge of unlawful dis-
charge.  Thus, credibility looms large in my determination of 
the charge.  A few words on credibility.  It became clear to me 
early on in that this litigation 
would largely turn on the testi-
mony of the witnesses. Accordingly, I paid very careful atten-

tion to the demeanor aspect of their testimony at trial.  As is 
obvious, I have also been meticulous in recounting the material 
testimony of each person in this matter. 
Thus, as to the threshold issue,
 I would conclude that on Sep-tember 10 and 11, McCoy inform
ed management that he had 
joined the Union and would be leaving soon.  I would further 
conclude that he did not tell management at any time, but spe-
cifically on those dates, that he
 had another job, was working 
for the Union, would be working with another former em-
ployer, or had given the Respondent 2 weeks™ notice of his 
intention to quit.40  My reasons are as follows: 
As I have previously stated herein, I found McCoy to be a 
remarkably honest person.  From
 the beginning, as he consis-
tently testified, he wanted to 
be honest with his employer re-
garding his joining the Union and desiring to leave at some 
point.  However, it is clear on this record that he did not have 

another job lined up with the Union, so he could not have said 
that he had a job.41Also, McCoy convinced me that given his particular circum-
stances, including his supporting a family and having need for 

medical insurance as well as his demonstrated and recognized work ethic, that he would not 
resign his employment with Re-
spondent with no job prospects.  
Also, given his tape recorded conversations with Whitaker and 
the Smythes, he clearly dis-
puted having given the Respondent any notice that he was quit-
ting on September 10 or 11 to take
 another job.  I further be-lieve that he was told by Dick 
Smythe that he could stay with 
the Company for as long as he desired.  Contrary to Dick 
Smythe™s assertion, I believe
 there was ample reason for 
Smythe to offer McCoy this optionŠMcCoy was a proven 
good and reliable electrician and was willing to commute 200 
miles per day to work for the Respondent.
42  Notably, over his 
time with the Respondent, McCoy never required discipline.  
Moreover, it is clear from the tape recorded conversations that 
McCoy was liked by his superv
isors and other colleagues and was very respectful to his superiors, even in the face of a seri-
ous disagreement with them about his employment. 
The Respondent™s witnesses presented a fairly unified front, 
maintaining essentially that McCoy had told each man that he 
had found another job (or) was giving notice (2 weeks), and 
                                                          
                                                           
40 I note on this latter score, Dick Smythe conceded at my question-
ing at the hearing that actually McCoy did not give 2 weeks™ notice.  
Rather, Smythe said he gave McCoy 2 weeks to quit and called it 2 
weeks™ notice because he gave him 2 weeks to leave.  (Tr. 245.) 
41 In this regard, I have credited Hamilton who, among other things, 
testified at length about the Union™s referral system and, more impor-
tantly, that McCoy was never sche
duled for a union job prior to his 
discharge. 
42 See GC Exh. 2, McCoy™s employee evaluations which indicate 
that he was highly evaluated by 
his foreman during calendar years 2000 
and 2001.  Also, McCoy received an
 employee of the month award on 
December 13, 1997.  (See GC Exh. 15.) 
would be leaving the Respondent™s employ soon.  However, I 
found the testimony of each of the Respondent™s witnesses 
unpersuasive on this point.  In 
the case of Whitaker, his taped-recorded conversation with McCoy, in my view, undermined 
his court testimony which seemed evasive and noncommittal 
and yet overly protective of mana
gement.  Stafford™s testimony 
was contradictory, hesitant, 
and actually confusing. Rick 
Smythe, in my view, exhibited hostility to McCoy™s initial an-
nouncement of joining the Union but claimed in a self-serving way that McCoy™s termination was handled the same way he 
handled resignations of other 
employees; he offered no proof 
on this point save his testimony. 
According to Rick, however, there was no specific company 
policy dealing with the situati
on of an employee who informs 
him that he has found another job.
  He employed his own rule 
of thumb in such situations.  Rick also said that the Company 

experiences a ﬁpretty low turnove
r rate,ﬂ leaving one to guess 
when he ever applied his rule of thumb to allow employees to 

work out the rest of the week in which they announce a resigna-
tion.  This seemed contrived to me. Dick Smythe stated not only di
d McCoy tell him that he had 
joined the Union but was going to work for it.  This, to me, was 
far off the mark and simply incredible.  I note that Dick Smythe 
in the end converted his testim
ony that McCoy gave him his 2 
weeks™ notice to the Company to Dick™s actually having given 
McCoy 2 weeks to quit.  Again, 
Smythe™s testimony simply did 
not ring true.43Having found that McCoy did not tell anyone in manage-
ment that he had found another job, I turn to the issue of 
McCoy™s discharge on Septembe
r 12 and specifically whether 
his termination was unlawful under the Act. Conclusions I would find and conclude th
at the General Counsel has made out a prima facie case per 
Wright Line.  First, it is undis-puted that McCoy announced his having joined the Union to 
not only his immediate supervisor but ultimately to the Com-

pany™s president and vice presid
ent.  Second, McCoy credibly 
testified that while at least at first he did not intend to engage in 

organizing activities, he later di
d engage in activities supportive of the Union™s organizing objectives.  The record supports a 

finding that the Respondent was aware of his activities.  It 
should be noted that Stafford testified that he found out from 
Whitaker that McCoy had a uni
on sticker on his hardhat.  
Whitaker stated (in the taped conversation of September 20) that Stafford on about Tuesday, September 18, saw McCoy™s 
hardhat with the sticker affixed and got the ﬁred assﬂ (irritated) 
over the display and said it was unfair for McCoy to advertise 
for another company while still working for Buckeye.  
Whitaker, himself, confessed to being irritated over McCoy™s 
wearing the sticker on his hardhat.  Dick Smythe also reluc-
tantly admitted he was aware of McCoy™s wearing the sticker 
but said he had no problem with this.  43 I might add that Dick Smythe™s
 credibility was seriously damaged 
by his having ﬁforgottenﬂ his last
 conversation with McCoy on Sep-
tember 21 (the taped one).  I agree with the General Counsel that that 
was a very memorable event and this lapse of memory seems inexpli-
cable.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344McCoy stated that in addition to wearing the union sticker, 
he also talked to his fellow employees about the Union; he also 
left the union booklet at the jobsite on September 20, a few 
hours before he received the ﬁreminder callﬂ from Rick 
Smythe.
44  However, irrespective of this evidence, which, in my 
view, in itself satisfies the knowle
dge element, there is the let-ter faxed by the Union to th
e Respondent on September 17, a Monday, admittedly received by 
both Smythes, which removes 

all doubt regarding this issue.  It can hardly be gainsaid that 
Respondent did not know of McCoy™s activities in support of 
the Union before he was discharged. Regarding the issue of animus, it seems clear that the record 
well establishes the Respondent™s hostility to unions and union 
supporters.  First, there is Rick
 Smythe™s somewhat snide re-
mark to McCoy that he now was going to pay to go to work, an 
obvious reference in my mind to
 the union dues requirement.  
Second, there is Whitaker™s testimony that the Respondent 
almost reflexively sends or threatens to send Columbus-based 
union workers to Dayton to induce them to quit.  Third, there is 
Dick Smythe™s acerbic statement to McCoy in the September 
21 tape that ﬁevidently the A team that called you up, doesn™t 
want you,ﬂ which in my view 
practically exudes animus.  Fi-
nally there is the aforementioned September 17 letter from the 

Union that identified McCoy as a volunteer organizer for the 
Union™s organizing campaign at Buckeye Electric.  Needless to 
say, a scant 3 days later, coupled with McCoy™s distributing the 
union booklet, McCoy gets the remi
nder call that his last day 
would be the next day.  Thus, 
with the Respondent™s expressed hostility, as well as the suspici
ous timing between the Union™s 
notice and McCoy™s on-the-job activities in support of the Un-
ion, I would find and conclude that the animus element of 
Wright Line is amply established 
by the General Counsel. 
The Respondent™s principal defense is that McCoy an-
nounced his intentions to leave the Company on September 10 

and again on the September 11; that McCoy was an at-will 
employee and, therefore, the Re
spondent was free to terminate him.  I agree that as an at-will employee, McCoy could either 
quit or be terminated by the Respondent for no reason and 
without notice.  In my view, 
the Respondent could have law-fully terminated McCoy on September 10 when he announced 

that he had joined the Union and would be leaving soon.  In 
fact, Rick Smythe™s initial decision to give McCoy until the end 
of the week, September 14, probably posed no violation under 
the Act.  However, Dick Smythe
 intervened and, as I have 
found, told McCoy he could stay employed with the Company 
for as long as he desired.  The elder Smythe probably granted 
this concession because Whitaker told him that McCoy would 

not organize, ﬁmake noise and trouble,ﬂ and McCoy was re-
garded as a good and reliable electrician and mechanic.  Still, 
the Respondent could awfully ha
ve terminated McCoy based 
on his at-will status.  However, it is clear that the Respondent 
cannot terminate employees because of their union activities.  I 
believe that it was principally the Union™s letter, combined with 
                                                          
                                                           
44 I will note at this juncture that I find it highly suspicious that McCoy would receive this call from 
Rick Smythe on the very afternoon 
he leaves the union booklet on the lunch table and is talking to other 
employees about union benefits. 
McCoy™s own organizing efforts wh
ich started with his initially 
wearing a union sticker and ended with his talking to the work-
ers and distributing literature, that caused the Respondent to 
accelerate his departure from the Company.  I would so find 
and conclude.  I also find and conclude that the Respondent™s proffered justification for discharging McCoy, his purported 
resignation, and giving 2 weeks™ notice of his intention to quit 
was a pretext, manufactured by the Respondent to cover its 
termination of him because of his engaging in union organizing 
activities. CONCLUSIONS OF LAW 1. Buckeye Electric Co., the Re
spondent herein, is an em-
ployer engaged in commerce within the meaning of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 3. By its supervisor™s threat
ening employees with more on-
erous working conditions because of their support of the Union, 
the Respondent violated Section 8(a)(1) of the Act. 4. By discharging employee Tim McCoy because of his un-
ion activities, support, and sympathies, and to discourage em-
ployees from engaging in these and other protected activities, 
the Respondent violated Section 8(a)(3) and (1) of the Act. 5. By the aforesaid conduct, 
the Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act. 6. The Respondent has not violated the Act in any other way, 
manner, or respect. REMEDY Having found that the Respondent
 has engaged in unfair la-bor practices warranting a remedial order, I shall recommend 
that it cease and desist from engaging in such conduct and that 
it take certain affirmative action designed to effectuate the poli-
cies of the Act. 
The Respondent having discriminatorily discharged Tim 
McCoy, I shall recommend that it 
be ordered to offer him rein-statement and make him whole for any loss of earnings and 

other benefits, computed on a quarterly basis from date of dis-
charge to date of proper offer of reinstatement, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest, as computed in 
New Horizons for the Retarded, 283 NLRB 1173 (1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
45ORDER The Respondent, Buckeye Electric Co., Dayton, Ohio, its of-
ficers, agents, successors, and assigns, shall 
1. Cease and desist from (a) Discharging or otherwise discriminating against any em-
ployees for engaging in activities supportive of the Union, 
seeking both membership in the Union and the benefits of 
 45 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 BUCKEYE ELECTRIC CO. 345membership in the Union, and engaging in concerted activities, 
and discouraging employees from engaging in these activities. 
(b) Threatening employees with more onerous working con-
ditions because of their support of the Union. (c) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
2. Take the following action necessary to effectuate the poli-
cies of the Act. 
(a) Offer Tim McCoy full reinstatement to his former job or, 
if that job no longer exists, to a substantially equivalent job, 
without prejudice to his seniority or other rights and privileges 
previously enjoyed, and make him whole for any loss of earn-
ings and other benefits, computed on a quarterly basis from 
date of discharge to date of proper offer of reinstatement, less 
any net interim earnings, plus interest. 
(b) Within 14 days from the date of this Order, remove from 
its files any reference to the 
discharge of Tim McCoy and, 
within 3 days thereafter, notify him in writing that this has been 

done and that the discharge will not be used against him in any 
way. 
(c) Preserve and, within 14 days
 of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-

sonnel records and reports, and all other records, including an 
electronic copy of such records if stored in electronic form, 
necessary to analyze the amount of back pay due under the 

terms of this Order.  
(d) Within 14 days after service by the Region, post at its fa-
cilities in Dayton and Columbus, Ohio, copies of the attached 
notice marked ﬁAppendix.ﬂ46  Copies of the notice, on forms 
provided by the Regional Direct
or for Region 9, after being 
signed by the Respondent™s authorized representative, shall be 
posted by the Respondent immediately upon receipt and main-
tained for 60 consecutive days 
in conspicuous places, including all places where notices to employees are customarily posted.  

Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pro
ceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since January 23, 2002. 
(f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                          
 46 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 